Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 
Response to Arguments
	Applicant’s claim amendments and remarks filed July 22, 2022 have been fully considered and are persuasive in overcoming all rejections of record for reasons put forth in the reasons for allowance section below.  Said rejections are withdrawn.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 37-46, and 48-57 are allowed.  The closet prior art is Overbeek (U.S. 5,962,571) which teaches the formulation of the independent claims, Claim 1 representative, but for the di- or higher functional chain extending monomer of Step b)’s emulsion polymerization and, additionally, requires an adipic dihydrazide or similar hydrolyzable crosslinker (Step or Component C of Overbeek; See column 11 lines 1-20).  None of the crosslinkers or crosslinker functionalities taught by Overbeek are permitted by the claims and Overbeek itself excludes ionic crosslinkers (See Claim 1 of Overbeek for instance).  Ionic crosslinkers are permitted by the claims.  The closest example of Overbeek that does not use a crosslinker is Comparative Example 9 which uses oligomer (recited Step A) OL6 with a glass transition temperature of 49 oC (See Column 22), step B of the claims and Overbeek is done using only butyl acrylate (BA) and the resulting Tg is -45 oC.  Overbeek teaches in this section, the process is according to EP0587333 (Gills).  Gills does not teach or suggest a separate crosslinker component in the compositions and appears to be a self-crosslinkable composition in the same vein as the clamed invention.  Gills teaches polymerization of acrylate prepolymer in the presence of a second stage emulsion, the basic process of the claimed invention, but does not teach or suggests the number average molecular weights of the oligomer nor the glass transition of either step of the polymerization in such a way as to arrive at the claimed glass transition temperatures and their differences.  None of the examples of Gills come close to the recited glass transition temperature or glass transition temperature differences recited.  Additionally, Gills teaches the use of an additionally monomer, dimethylamino ethyl methacrylate (DMAEMA) as an additional monomer of the second stage which potentially read over a difunctional monomer, however, as the polymer chain in this recited polymerization is based on vinyl polymerizations, it is unclear how a monomer without two or more ethylenic unsaturations could act as a chain extending monomer for vinyl polymerizations as all the monomers for this purpose taught by Applicant (¶[0044] as-filed specification) have 2 or more functionalities that would react with an ethylenic unsaturation.  Overbeek itself does not appear to teach or suggest the use of a monomer in step b of Overbeek (or the claimed invention) that would read over this di- or higher functional chain extending monomer.  As such, it is unclear how one of ordinary skill in the art would arrive at the claimed invention using Overbeek and/or Gills unless through the benefit of hindsight.
Edwards (U.S. 20030088014) teaches self crosslinkable compositions based on a first polymer polymerized in the presence of a second monomer mixture. Example 1 teaches a first polymer is based on butyl acrylate (BA), methyl methacrylate (MMA), methyl methacrylic acid (MAA), and allyl methacrylate (ALMA) which is the polymerized in the presence of BA, MMA, acetoacetoxyethyl methacrylate (AAEM) to give coating compositions which are self crosslinkable for wood substrates (¶[0052]), with a Koenig hardness that meets the claimed invention (Example 2 = a coating composition of Example 1). (See Table 3.1).  The film formation test of Edwards does not appear to be comparable to the MFFT of the recited claims.  However, the above resulting first polymer is of an unknown number average molecular weight and both the first and second polymer do not have the recited glass transition temperatures required by the instantly claimed invention when calculated using the Fox Equation.  The instantly claimed invention may be within the four corners of Edwards but one of ordinary skill in the art would require hindsight to find it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759